MEMORANDUM **
Sheila Grolle appeals the district court’s summary judgment in which it held that *132the administrative law judge’s (“ALJ”) findings related to the denial of supplemental security income benefits were not supported by the record, and remanded for further proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000), and we affirm.
Grolle’s sole contention on appeal is that the district court abused its discretion by remanding for further development of the record, rather than for an immediate award of benefits. The district court did not abuse its discretion, however, because the medical testimony regarding Grolle’s interstitial cystitis left open the question of whether she met the standard for disability under step three of the analysis. See Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir.1990) (“We remand this case to the Secretary for proper consideration of step three equivalence because he is in a better position to evaluate the medical evidence.”).
Furthermore, Social Security Ruling 02-2p, which sets forth the proper manner for evaluating interstitial cystitis claims, was enacted after the ALJ’s determination, and remand is appropriate to allow the ALJ to assess the clarified medical testimony in light of this new standard. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *132courts of this circuit except as provided by Ninth Circuit Rule 36-3.